[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON APPEAL
The plaintiff, Cynthia Lee, acting herein by the State of Connecticut and her husband, William Lee, Jr., are grandparents of the minor child involved and were appointed guardians of the minor child on September 28, 1998 by the Probate Court for the District of Middletown. At the same time the defendant was removed as guardian for the minor child by said court. The record discloses that no appeal was ever taken from said degree and therefore it remains in full force and effect. Said minor remains under the care and custody of his grandparents as above noted.
Subsequently thereto the defendant filed a petition requesting that the court grant a decree of emancipation to the minor child. Said request was denied by the court.
The defendant remains obligated to pay reasonable support for his minor child. He places mistaken reliance upon that provision under the statute that might relieve him of this obligation if this home were available for the minor child. His home is not available for this minor child by virtue of the Probate Court decree and thus he lacks standing in order to raise this statutory requirement.
Accordingly, the court sustains the finding of the magistrate and this appeal is dismissed.
It is so ordered.
___________________, J. HIGGINS